Citation Nr: 0430642	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a bipolar disorder (claimed as depression) and 
personality disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for alcohol abuse secondary to a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to May 
1987.

The veteran resides in the jurisdiction covered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  However, the case was temporarily 
transferred as "brokered work" to the RO in Salt Lake City, 
Utah.  The matter on appeal comes to the Board of Veterans' 
Appeals (Board) from an April 2002 decision generated by the 
RO in Salt Lake City, Utah.

In March 2003, the veteran participated in a hearing 
conducted by a hearing officer at the RO.  He initially 
requested a hearing before the Board when he filed his 
substantive appeal in January 2003, but the request was 
withdrawn in June 2003.


FINDINGS OF FACT

1.  In March 2003, the veteran notified the RO during a 
personal hearing that he wished to withdraw the appeal on his 
claim for alcoholism secondary to a psychiatric disorder.  

2.  In an unappealed decision of June 1998, the RO denied the 
claim of service connection for a psychiatric disorder on the 
basis that the service medical records did not show treatment 
for psychiatric disorders to include bipolar disorder, and 
that a personality disorder is not a disability for which 
service connection may be granted.  

3.  The evidence reviewed and submitted since the RO denied 
the claim in June 1998 is cumulative and redundant of the 
evidence of record at the time of the final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the claim of entitlement to service connection for 
alcoholism secondary to a psychiatric disorder.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2004).

2.  The June 1998 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2004).

3.  Evidence submitted since the June 1998 RO decision is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Alcoholism Secondary to a Psychiatric 
Disorder

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2003).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2004).

During his March 2003 personal hearing, the veteran indicated 
that he wished to withdraw his appeal on the claim for 
alcoholism secondary to a psychiatric disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claim mentioned above in compliance with 38 
C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issue.

Whether New and Material Evidence Has Been Presented to 
Reopen the Claim of Entitlement to Service Connection for a 
Bipolar Disorder and Personality Disorder

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the letter was mailed in January 2002, prior 
to the RO's April 2002 refusal to reopen the claim.  
Therefore, there are no defects with respect to the timing of 
the VCAA notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service personnel and 
medical records, VA and private outpatient records, and 
records from the Social Security Administration (SSA).  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in September 2002 and 
June 2003, and the reports are in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

In September 1997, VA received the veteran's completed VA 
Form 21-526 (Application for Compensation or Pension), 
wherein he alleged entitlement to service connection for a 
psychiatric disorder.  When the RO considered the claim in 
June 1998, the evidence of record consisted of the veteran's 
service medical records, an April 1998 VA examination report, 
private hospital reports dated in May 1992, and private 
outpatient treatment reports dated from August 1993 to 
December 1997.

A December 1985 psychiatric evaluation, during service, 
revealed immature personality with significant narcissistic 
and histrionic features.  He was considered sufficiently free 
of mental disease or defect.  

Generalized anxiety was diagnosed during a period of 
hospitalization in May 1992.  One of the veteran's treating 
psychiatrists referred to attention deficit disorder in 1995 
and 1996.  Outpatient treatment reports reveal ongoing 
treatment for bipolar disorder.  An April 1998 VA examination 
report shows that the veteran's claims file was not available 
for review.  The diagnosis was bipolar disorder and the 
examiner noted that the veteran reported that it had its 
onset during service.  

The RO denied the claim in June 1998 on the basis that it was 
not well grounded.  Specifically, the RO found that the 
service medical records did not show treatment for a bipolar 
disorder, and that a personality disorder is not a disability 
for which service connection may be granted.  The RO notified 
the veteran of the denial and his procedural and appellate 
rights by a June 1998 letter.  The veteran did not initiate 
appellate action, therefore the decision became final. 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective for claims filed on or after August 
29, 2001, and are applicable in this case as the veteran's 
claim to reopen was filed after August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In December 2001, the veteran filed an application to reopen 
the claim.  Evidence added to the record since the June 1998 
denial of the claim consists of the following: a December 
1985 service medical record received in July 2002; VA 
outpatient treatment records dated in 2001 and 2002; an April 
2002 SSA disability decision, including medical evidence; VA 
examination report of September 2002; service personnel 
records, received in April 2003; personal hearing transcript 
of March 2003; and a June 2003 VA examination report.  

SSA issued a favorable decision in April 2002 based on 
affective disorder and personality disorder.  The supporting 
documents include VA and private records dated in the 1990s, 
2001 and 2002, as well as a March 2002 psychiatric 
examination report.  Records reveal ongoing treatment for 
bipolar disorder, anxiety, and depression.  In March 2002, 
the examiner commented that in preparing the report, he 
reviewed notes from the VA clinic describing the veteran's 
care.  The examiner diagnosed bipolar disorder and adult 
attention deficit disorder.  

Diagnoses of depression and intoxication appear in a December 
7, 1985 service medical record that was received in July 
2002.  Service personnel records show incidents of 
misconduct, disciplinary actions, and driving while 
intoxicated.

VA outpatient treatment records document ongoing problems 
with panic attacks, anxiety and depression, and narcotic 
seeking behavior following left shoulder surgery.

At a September 2002 psychiatric examination, the examiner 
noted a review of the medical reports of file as well as his 
examination of the veteran.  The examiner diagnosed 
adjustment disorder with mixed symptoms, mild cognitive 
disorder, history of anxiety disorder, and personality 
disorder.  Bipolar disorder was ruled out, and the examiner 
explained that the symptoms could largely be related to 
reactivity to situational events combined with substance 
abuse and Axis II pathology.  The examiner pointed out that 
there had been one documented brief incident of depression 
nine years earlier, and that the incident occurred in the 
context of heavy intoxication from alcohol and substances.  
The examiner considered the personality disorder a life-long 
diagnosis that pre-dated the veteran's service, and related 
the veteran's alcohol abuse to his behavior in service.  The 
examiner did not see any indications in the medical records 
or history obtained during the examination that the veteran's 
inefficiency and misbehavior were manic or depressive 
episodes as he was not hospitalized at any point, and 
suspected that the cognitive disorder represented a mild 
degree of intoxication.  The examiner felt that it was 
possible that the onset of adjustment disorder was during 
service, but the probability of that was "quite low."  The 
examiner ultimately concluded that with the minimal 
psychiatric records prior to 1993, it would be highly 
speculative and unreasonable to find that the current 
disorders have any basis in the three-year window of service 
many years ago.  

In statements and testimony, the veteran reported that he 
would go through manic and depressive episodes during 
service, and that he started having these episodes 
approximately 9 months into his service.  

At a June 2003 VA examination, the examiner reviewed the 
claims file, including the April 1998 and September 2002 
reports and the veteran's service records.  The examiner 
diagnosed generalized anxiety disorder, depressive disorder, 
and personality disorder, and related the depressive symptoms 
to the veteran's substance abuse and situational issues.  The 
examiner considered the personality disorder to be the 
primary diagnosis.  Bipolar disorder was ruled out given the 
failure of medications generally used to treat the disorder.  

As noted, part of the reasons for denying the claim in June 
1998 rested on the lack of any treatment or diagnoses of 
psychiatric disorders during service.  The December 1985 
treatment report added to the record since that time does 
show a diagnosis of depression and intoxication.  As it 
appears not to have been included in the original review of 
the record in June 1998, it is new.  However, it is not 
material since the evidence considered in June 1998 consisted 
of the final assessment of the veteran's psychiatric status 
made later in December 1985.  As discussed, the final 
assessment reveals a diagnosis of a personality disorder and 
an opinion that the veteran was free of mental disease or 
defect.  Further, the evidence added to the record includes 
the September 2002 opinion that the incident occurred in the 
context of heavy intoxication.  Therefore, the December 7, 
1985 report does not raise the reasonable possibility of 
substantiating the claim.  

Similar to the evidence of record when the claim was denied 
in June 1998, the veteran has been diagnosed with various 
psychiatric disorders.  However, the evidence submitted since 
the denial of the claim does not raise a reasonable 
possibility of substantiating the claim since the only nexus 
opinion offered in September 2002 is negative.  

Overall, the evidence added to the record is not new and 
material.  Thus, the claim is not reopened.




ORDER

The appeal with regard to the claim of entitlement to service 
connection for alcoholism secondary to a psychiatric disorder 
is dismissed.

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a bipolar disorder and personality disorder, and the appeal 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



